The only question in this case is, whether the partial payment, made by the assignees, upon the note in suit, in pursuance of the authority to pay debts, conferred upon them by the assignment, is evidence from which the law will imply a new promise by the assignors to pay the remainder of the note, sufficient to take it out of the statute of limitations. I think it clearly is not. The assignees had no power to bind the assignors by such a promise, express or implied.
It is to be gathered from the case that the assignment was executed voluntarily, by debtors in embarrassed and failing circumstances. Their only object, in so doing, was to devote all the property then owned by them to the payment of their debts; and the direction to that effect did not carry with it *Page 179 
an authority to renew or extend debts. The assignees had not a general authority to settle and pay debts, at their discretion, nor even an unconditional authority to pay any particular debt, in full; but they had merely power to apply the avails of the assigned property to the payment of debts, in the order of preference expressed in the assignment. If they realized nothing, they could pay nothing. Whenever they converted all the assigned property into money, and applied it to the payment of debts, as provided in the assignment, their functions were performed. Can it be contended that they had authority, by an express promise, to bind the assignors to pay the balance of the debts remaining unpaid after applying all the assets in their hands? If not, a promise to that effect cannot be implied from their acts.
There is, really, no difference, in respect to the question under consideration, between a voluntary assignment by an insolvent debtor, and an assignment executed in statutory proceedings for the discharge of an insolvent from his debts, or in proceedings in bankruptcy. In the latter class of cases, it is well settled that neither the insertion of a debt in the schedule of creditors filed by the debtor, nor the payment of a dividend upon the debt by the assignee, will take it out of the statute. (6 Johns. Ch., 266; 7 Gray, 387.)
I am of opinion the judgment of the court below should be affirmed.
Judgment affirmed. *Page 180